DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sagittal plane (of claims 26, 28, 34, 36, and 42) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. “The present invention provides” “(100)” “(102)” “(104)” “(110)” “(500)” “(600)”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 47 is objected to because of the following informalities:  "at least one further lifting strap a second end region of..." should read as "at least one further lifting strap .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 26/28/34/36 and 42 in particular, the limitations “the sagittal plane” and “with respect to a sagittal plane of the person” are recited respectively. There is a lack of clarity as to what a sagittal plane is in this context. While ‘sagittal plane of the garment’ is treated as the midplane or center plane (or otherwise the centerline) of the garment, “the sagittal plane” of a person is known to comprise the median plane and the parasagittal plane (or sometimes called purely the sagittal plane as Taber’s medical dictionary and Wikipedia entry on ‘sagittal plane’ illustrates below). Notably, it is unclear which plane applicant is making reference to as applicant’s specification does not disclose an 

    PNG
    media_image1.png
    431
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    960
    media_image2.png
    Greyscale

Regarding claim 29, the limitations “in claim 26” and “the spine element” are recited. There is a lack of antecedent basis for “the spine element” as “a spine element” has not been previously introduced in the antecedent claims. For the purposes of examination, claim 29 is construed to depend on claim 27 which appropriately discloses “a spine element”.
Further regarding claim 34, the limitation “Apparatus for attaching…” is recited. There is a lack of antecedent basis availed to ‘apparatus’ as “An apparatus” has not been previously introduced. For the purposes of examination, the limitation is construed to read as “An apparatus for attaching…”
Further regarding claim 36, the limitation “wherein the spine element” is recited. There is a lack of antecedent basis for the claimed subject matter as “a spine element” has not been recited previously. For the purposes of examination, claim 36 is construed to depend upon claim 35 which does introduce “a spine element”.
Regarding claim 37 and 38, the limitations “connected or connectable” is recited. There is a lack of clarity to the limitation as a connected is the state of being (i.e. the two parts are connected), while connectable is the state of being capable of being connectable (the two parts are capable of being connected). There is a lack of clarity availed as it cannot be determined whether applicant considers the invention to be the state of being connected, or the capability to connect to one another. For the purposes of examination, the limitation “connectable or connected” is construed as “connectable” as such limitation is later stated as “wherein the support sling is connectable…”.
Further regarding claim 38, the limitation “at least one connecting element to releasably connect the sling to a respective one of the attachment elements” is recited. There is confusing antecedent basis for the term as the claim considers the subject matter of claim 26 (e.g. “a plurality of attachment elements”) and claim 37 (e.g. “a first pair of opposed attachment elements”). It is unclear which attachment elements the claim is making reference to. Clarity and explanation are respectfully required. 
Regarding claim 39, the limitation “the attachment elements” are recited. Similar to the confusing antecedent basis set forth in claim 38 immediately prior, there is confusing antecedent basis for the term “the attachment elements” for the same reasons as those outlined above. Clarity and explanation are respectfully required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 32-34, 42-43,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyoshi (Japanese Pub. No. JPH06304196A).
Regarding claim 26, Kiyoshi discloses (FIGS. 1-7) a garment (as illustrated in FIG. 3) for moving an incapacitated person (As illustrated between FIGS. 5-7), comprising: a wearable body portion (as illustrated in FIG. 3); and a support portion (arrangement of elements 1; FIG. 3) comprising a plurality of attachment elements (1; FIG. 3) attachable to a lifting device (as illustrated in FIG. 6), wherein the plurality of attachment elements comprises a first attachment element (left half [1]; FIG. 3) located at a first location on a first side of a sagittal plane of the garment (as illustrated in FIG. 3) and a second attachment element (right half [1]; FIG. 3) located at a second location on a second side of the sagittal plane and substantially opposed to the first location (as illustrated in FIG. 3).
Regarding claim 32, Kiyoshi discloses (FIGS. 3 and 5) the garment as claimed in claim 26, wherein a corresponding pair of the plurality of attachment elements is disposed at any one or more of a 
Regarding claim 33, Kiyoshi discloses (FIGS. 3) the garment as claimed in claim 26, wherein the body portion comprises sleeve portions (as demonstrated in FIG. 3).
Regarding claim 34, Kiyoshi discloses (FIGS. 1-6) an apparatus (illustrated in FIG. 3) for attaching to a garment (as illustrated between FIGS. 1-2, and 4-5) for moving an incapacitated person, comprising: a support portion (as illustrated in FIG. 3) for removably attaching to a garment (through the medial button assembly as illustrated in FIG. 3); and a plurality of attachment elements (1; FIG. 3) extending from the support portion for attaching to a lifting device (As illustrated in FIG. 6), wherein the plurality of attachment elements comprises a first attachment element (left half [1]; FIG. 3) locatable at a first location on a first side of a sagittal plane of the garment (as illustrated in FIGS. 3 and 6) and a second attachment element (right half [1]; FIG. 3) locatable at a second location on a second side of the sagittal plane and substantially opposed to the first location (as illustrated in FIGS. 3 and 6).
Regarding claim 42, Kiyoshi discloses (FIGS. 1-6) a method of moving an incapacitated person (As illustrated between FIGS. 1-6), comprising: locating a garment as claimed in claim 26 (as set forth in claim 6 prior) on a person (as illustrated in FIG. 4); connecting a first end of a first lifting strap to a first attachment element of the garment and a second end of the first lifting strap to a hoist (As illustrated through [3] in FIG. 6); connecting a first end of a second lifting strap to a second attachment element of the garment and a second end of the second lifting strap to the hoist (as illustrated in FIG. 6), wherein the second attachment element is located opposite the first attachment element with respect to a sagittal plane of the person (as illustrated between FIGS. 3 and 6); applying a lifting force to the attachment elements by the hoist to move the person (as illustrated in FIG. 6). It is further considered under the principles of inherency, if a prior art device, in its normal and usual operation, would 
Regarding claim 43, Kiyoshi discloses (FIGS. 3) the method as claimed in claim 42, wherein the first and second attachment elements are located proximal a shoulder region of the garment (as illustrated in FIG. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 31, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Frost (U.S. Pub. No. 20060137097).
Regarding claim 27, Kiyoshi in view of Frost discloses the garment as claimed in claim 26.
However, Kiyoshi does not explicitly disclose wherein the support portion comprises a spine element from which each attachment element extends.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have Incorporated the spine element and extending attachment elements of Frost (as illustrated in FIG. 21). Where the results would have been predictable as both Frost and Kiyoshi disclose devices to move an incapacitated person. Where it is recognized in Frost that “Spinal protection is provided by a rigid back support that will not flex when the harness is dragged over an unsupported edge”. Therefore the incorporation of the spinal element from Frost would avail spinal protection to Kiyoshi and would further avail greater handling of the apparatus with the plurality of extending attachment elements. (Frost: as illustrated in FIG. 21).
Regarding claim 28, Kiyoshi in view of Frost discloses (Frost: FIGS. 21) the garment as claimed in claim 27, wherein the spine element extends at least partially along a back side of the body portion and is disposed substantially on the sagittal plane (as illustrated in FIG. 21).
Regarding claim 29, Kiyoshi in view of Frost discloses (Frost: FIGS. 21) the garment as claimed in claim 26, wherein each attachment element is substantially elongate (as previously set forth in claim 7, as illustrated in Frost: FIG. 21) having a first end region extending from the spine element and a free second end region (Frost: as illustrated in FIG. 21).
Regarding claim 31, Kiyoshi in view of Frost discloses (Frost: FIGS. 21; Kiyoshi: FIG. 6) the garment as claimed in claim 29, wherein the second end region comprises a coupling element (28; FIG. 2) for coupling the respective attachment element to a lifting device (as illustrated through FIG. 6 in Kiyoshi).
Regarding claim 35, Kiyoshi discloses the apparatus as claimed in claim 34

Regardless, Frost teaches (FIGS. 10 and 21) a garment for moving an incapacitated person (As illustrated in FIG. 10 and 21) wherein the support portion (12; FIG. 21) comprises a spine element (63a; FIG. 21) from which each attachment element extends (through 55; as illustrated in FIG. 21).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have Incorporated the spine element and extending attachment elements of Frost (as illustrated in FIG. 21). Where the results would have been predictable as both Frost and Kiyoshi disclose devices to move an incapacitated person. Where it is recognized in Frost that “Spinal protection is provided by a rigid back support that will not flex when the harness is dragged over an unsupported edge”. Therefore, the incorporation of the spinal element from Frost would avail spinal protection to Kiyoshi and would further avail greater handling of the apparatus with the plurality of extending attachment elements. (Frost: as illustrated in FIG. 21).
Regarding claim 36, Kiyoshi in view of Frost discloses (Frost: FIGS. 21) the apparatus as claimed in claim 34, wherein the spine element is configured to extend at least partially along a back side of a garment and is locatable substantially on the sagittal plane (Frost: as illustrated in FIG. 21).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Frost in further view of itself.
Regarding claim 30, Kiyoshi in view of Frost discloses the garment as claimed in claim 29.
However, Kiyoshi in view of Frost does not explicitly disclose wherein each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region.
Regardless, regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the attachment element to be substantially tapering from a relatively wide first end region to a relatively narrow second end region, because there is no invention in merely Optionally, each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region”.
Claims 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Arnold (U.S. Pub. No. 20130205466).
Regarding claim 37, Kiyoshi discloses (FIGS. 1-7) a system for moving an incapacitated person (as illustrated in FIGS. 1-7), comprising: a garment (as illustrated in FIG. 3) according to claim 26 (as set forth in claim 26 above); 
However, Kiyoshi does not explicitly disclose a support sling comprising a pair of leg support members and a back support member, wherein each leg support member is connected or connectable to the back support member and wherein the support sling is connectable to a first pair of opposed attachment elements of the support portion of the garment.
Regardless, Arnold teaches (FIGS. 2, 15, and 17-18) a support sling comprising a pair of leg support members (700; FIG. 17) and a back support member (200; FIG. 15), wherein each leg support member is connected or connectable to the back support member (As illustrated in FIG. 15) and wherein the support sling is connectable to a first pair of opposed attachment elements of the support portion of a garment (as illustrated in FIG. 2).

Regarding claim 38, Kiyoshi in view of Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 37, wherein each leg support member (Arnold: 700; FIG. 17) is connected or connectable to the back support member by a respective one of two connecting regions (about 402; FIG. 17) each comprising at least one connecting element (402; FIG. 17/400; FIG. 15) to releasably connect the sling to a respective one of the attachment elements (Arnold: as illustrated between FIGS. 17 and 15).
Regarding claim 39, Kiyoshi in view of Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 38, wherein each connecting region is adapted to connect a first end region of a respective one of the leg support members to a respective end region of the back support member and to connect the sling to the attachment elements (Arnold: as illustrated in FIG. 17 and 15).
Regarding claim 40, Kiyoshi in view of Arnold discloses (Arnold FIGS. 15, 17, and 18) the system as claimed in claim 39, wherein each connecting region comprises three connecting straps extending from a common ring element to define a substantially Y- shaped connecting region (Y-shaped connecting region with a common ring element as illustrated in FIG. 18; with deference to FIGS. 15 and 17).
Regarding claim 41, Kiyoshi in view of Arnold discloses (Kiyoshi: FIGS. 3 and 6) the system as claimed in claim 38, further comprising a plurality of lifting straps (Kiyoshi: 3; FIG. 6) for connecting the .
Claims 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Arnold (U.S. Pub. No. 20130205466).
Regarding claim 44 Kiyoshi discloses (FIGS. 3 and 6) the method as claimed in claim 43
However, Kiyoshi does not disclose further comprising locating a leg support member of a sling under a respective upper leg of the person and attaching a first end region of each leg support member to a respective one of a pair of opposed further attachment elements of the garment.
Regardless, Arnold teaches (FIGS. 2/3, 15, and 17-18) support sling and locating a pair of leg support members (700; FIG. 17) and a back support member (200; FIG. 15), wherein each leg support member is connected or connectable to the back support member (As illustrated in FIG. 15) and wherein the support sling is connectable to a first pair of opposed attachment elements of the support portion of a garment (as illustrated in FIG. 2/3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the leg support members and back support member and connections thereof of Arnold (700 and 200; FIGS. 17 and 15 respectively) into the assembly of Kiyoshi (as illustrated in FIGS. 3). Where the results would have been predictable as both Arnold and Kiyoshi are concerned with supporting invalid occupants therein. Where further Arnold acknowledges in paragraph 0017 that the modular assemblage of Arnold enables a caretaker to adjust how much independent movement a patient/occupant is permitted, thereby availing more customization to a patient’s care.
Regarding claim 45, Kiyoshi in view of Arnold discloses (Kiyoshi: FIGS. 3; Arnold: FIGS. 2/3 and 17) the method as claimed in claim 44, wherein each of the further attachment elements (Kiyoshi: armpit located [1] in FIG. 3) is located proximal an armpit region of the garment (as illustrated in FIG. 3 of Kiyoshi and FIGS. 2/3, and 17 of Arnold).
Regarding claim 46, Kiyoshi in view of Arnold discloses (Arnold: FIGS. 15 and 17) the method as claimed in claim 44, further comprising connecting the first end regions of each leg support member to a back support member (Arnold: 200; FIG. 15) of the sling (Arnold: as illustrated in FIGS. 15 and 17).
Regarding claim 47, Kiyoshi in view of Arnold discloses (Kiyoshi: FIGS. 3 and 6) the method as claimed in claim 44, further comprising connecting a first end of at least one further lifting strap (Kiyoshi: 3; FIG. 6) a second end region of one or both of the leg support members and a second end of the further lifting strap to the hoist (Arnold: as illustrated with 400 in FIG. 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning lifts, hoists, slings, patient lifts, configurations and attachment schemes thereof and inter-relation and segmentation of the hoist/body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/15/2022